DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim limitation(s) “means for coupling the first and second ends of the lower strap” and “means for coupling the first and second ends” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for coupling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: means for coupling described in paragraph [0009] are complemental hook- and-loop engagement element 35. The first and second ends 31 and 32 are coupled to each other with these hook-and-loop elements 34 and 35, but in other embodiments, could  be  coupled  with complemental buckle elements, snap closures, buttons, or other similar coupling mean.
 If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muchowicz U.S. Publication No. (2010/0152823 A1) in view of Garland U.S. Patent No. (5,388,740).
With respect to claim 1, Muchowicz substantially discloses an orthosis (100, shown in figs.1-4) comprising:
 a waist strap or a first strap portion (102, fig.1) and [0012, transverse dimension A of the first strap portion 102 may be of such length that the first strap portion 102 may be secured around a waist 110 of a user 111] having opposed first and second ends and a lateral portion (where 101 is located in fig.1) therebetween, the first and second ends having coupling means for coupling the first and second ends [0010]-[0011]; 
a lower strap or a second strap portion (103, fig.1) and [0012] having opposed first and second ends and a lateral portion (where 101 is located in fig.1) therebetween, the first and second ends of the lower strap having coupling means for coupling the first and second ends of the lower strap [0010]-[0011]; and 
a pocket or chamber (108, fig.1) extending between the waist strap or first strap portion (102) and the lower strap or second strap portion (103), the pocket or chamber (108); 
wherein the top of the pocket or chamber (108) is secured to the waist strap (as shown in fig.1), and the lower strap or second strap portion (103) is secured on the bottom of the pocket or chamber (108).
Muchowicz substantially discloses the invention as claimed except (1) a lower opening at a bottom of the pocket, the upper opening larger than the lower opening and an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and the pocket has a shape which tapers from its top to its bottom.
Garland however, teaches a tool holder comprising a belt loop (14, figs.1-2) for attaching the holder to the belt of the user ([Col.2], lines 16-26) the tool holder comprises a pocket (24, fig.1) and ([Col.2], lines 43-49); wherein the pocket (24) comprises an upper opening (where element 24 is located in fig.1) and a lower opening (at the lower end opposite element 24, shown in fig.1) and ([Col.2], lines 49-55) and the upper opening (where element 24 is located) larger than the lower opening (as shown in fig.1 at the opposite end) comprising an inner panel (18, fig.2) and an outer panel (16, fig.2) fastened to each other to define an upper opening at a top of the pocket ([Col.2], lines 49-55); the pocket has a shape which tapers from its top to its bottom (as shown in fig.1).
In view of the teachings of Garland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pocket or chamber (108) of Muchowicz by forming the pocket or chamber of Muchowicz such that the lower opening at a bottom of the pocket, the upper opening larger than the lower opening and an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and the pocket has a shape which tapers from its top to its bottom in order for holding various tools and/or articles.
With respect to claim 2, the combination of Muchowicz/Garland substantially discloses the invention as claimed except the shape is a truncated hourglass.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the shape of the pocket having a truncated hourglass shape for holding various tools and/or articles, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
With respect to claim 3, the combination of Muchowicz/Garland substantially discloses the invention as claimed.  Garland further teaches the shape is defined between opposed sides which extend downward from the top nearly parallel to each other (as shown in fig.1) and ([Col.2], lines 40-55).  
With respect to claim 4, the combination of Muchowicz/Garland substantially discloses the invention as claimed.  Garland further discloses the lower opening is centered between the opposed sides (as shown in fig.1).  
With respect to claim 5, the combination of Muchowicz/Garland substantially discloses the invention as claimed.  Garland further teaches the shape is roughly triangular (as an inverted triangular configuration) between the top and the bottom of the pocket (shown in fig.1).  
With respect to claim 6, Muchowicz substantially discloses an orthosis (100, shown in figs.1-4) comprising:
 a waist strap or a first strap portion (102, fig.1) and [0012, transverse dimension A of the first strap portion 102 may be of such length that the first strap portion 102 may be secured around a waist 110 of a user 111] having opposed first and second ends and a lateral portion (where 101 is located in fig.1) therebetween, the first and second ends having coupling means for coupling the first and second ends [0010]-[0011]; 
a lower strap or a second strap portion (103, fig.1) and [0012] having opposed first and second ends and a lateral portion (where 101 is located in fig.1) therebetween, the first and second ends of the lower strap having coupling means for coupling the first and second ends of the lower strap [0010]-[0011]; and 
a pocket or chamber (108, fig.1) extending between the waist strap or first strap portion (102) and the lower strap or second strap portion (103), the pocket or chamber (108); 
wherein the top of the pocket or chamber (108) is secured to the waist strap (as shown in fig.1), and the lower strap or second strap portion (103) is secured on the bottom of the pocket or chamber (108).
Muchowicz substantially discloses the invention as claimed except (1) a lower opening at a bottom of the pocket, the upper opening larger than the lower opening and an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and (2) the pocket has a shape which tapers from its top to its bottom and (3) wherein the bottom of the pocket extends below the lower opening of the pocket so as to define a tab depending from the lower opening.
Garland however, teaches a tool holder comprising a belt loop (14, figs.1-2) for attaching the holder to the belt of the user ([Col.2], lines 16-26) the tool holder comprises a pocket (24, fig.1) and ([Col.2], lines 43-49); wherein the pocket (24) comprises an upper opening (where element 24 is located in fig.1) and a lower opening (at the lower end opposite element 24, shown in fig.1) and ([Col.2], lines 49-55) and the upper opening (where element 24 is located) larger than the lower opening (as shown in fig.1 at the opposite end) comprising an inner panel (18, fig.2) and an outer panel (16, fig.2) fastened to each other to define an upper opening at a top of the pocket ([Col.2], lines 49-55); the pocket has a shape which tapers from its top to its bottom (as shown in fig.1). Garland further teaches a pocket (12, figs.1-2) size for holding tools; the pocket being formed from a front and base connected together along the sides thereof and having an open top (abstract) as well as an opening at the bottom that is smaller than the opening at the top.  As shown in (figs.1-2) the bottom of the pocket extends below the lower opening of the pocket so as to define a tab (18) depending from the lower opening (as shown in fig.1) and ([Col.2], lines 43-48).
In view of the teachings of Garland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pocket or chamber (108) of Muchowicz by forming the pocket or chamber of Muchowicz such that the lower opening at a bottom of the pocket, the upper opening larger than the lower opening and an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and the pocket has a shape which tapers from its top to its bottom and wherein the bottom of the pocket extends below the lower opening of the pocket so as to define a tab depending from the lower opening in order (1) for holding various tools and/or articles and (2) to define a tab depending from the lower opening to serve as a hand grip for the user
With respect to claim 7, the combination of Muchowicz/Garland substantially discloses the invention as claimed.  Garland further teaches the tab (18) is formed by a bottom of the inner panel which extends beyond a bottom of the outer panel (as shown in fig.1).  
With respect to claim 8, the combination of Muchowicz/Garland substantially discloses the invention as claimed.  Garland further discloses the lower opening is centered between the opposed sides (as shown in fig.2).  
With respect to claim 9, the combination of Muchowicz/Garland substantially discloses the invention as claimed. Garland further discloses the pocket has a shape defined between the opposed sides which extend downward from the top nearly parallel to each other and then taper from the top to the bottom (as shown in fig.1) and ([Col.2], lines 40-55).  
With respect to claim 10, the combination of Muchowicz/Garland substantially discloses the invention as claimed except the shape of the pocket is a truncated hourglass. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the shape of the pocket having a truncated hourglass shape for holding various tools and/or articles, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
With respect to claim 11, Muchowicz substantially discloses an orthosis (100, shown in figs.1-4) comprising:
 a waist strap or a first strap portion (102, fig.1) and [0012, transverse dimension A of the first strap portion 102 may be of such length that the first strap portion 102 may be secured around a waist 110 of a user 111] having opposed first and second ends and a lateral portion (where 101 is located in fig.1) therebetween, the first and second ends having coupling means for coupling the first and second ends [0010]-[0011]; 
a lower strap or a second strap portion (103, fig.1) and [0012] having opposed first and second ends and a lateral portion (where 101 is located in fig.1) therebetween, the first and second ends of the lower strap having coupling means for coupling the first and second ends of the lower strap [0010]-[0011]; and 
a pocket or chamber (108, fig.1) extending between the waist strap or first strap portion (102) and the lower strap or second strap portion (103), the pocket or chamber (108); 
wherein the top of the pocket or chamber (108) is secured to the waist strap (as shown in fig.1), and the lower strap or second strap portion (103) is secured on the bottom of the pocket or chamber (108).
Muchowicz substantially discloses the invention as claimed except (1) a lower opening at a bottom of the pocket, the upper opening larger than the lower opening and an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and the pocket has a shape which tapers from its top to its bottom and the lower opening is centered with respect to the opposed sides.  
Garland however, teaches a tool holder comprising a belt loop (14, figs.1-2) for attaching the holder to the belt of the user ([Col.2], lines 16-26) the tool holder comprises a pocket (24, fig.1) and ([Col.2], lines 43-49); wherein the pocket (24) comprises an upper opening (where element 24 is located in fig.1) and a lower opening (at the lower end opposite element 24, shown in fig.1) and ([Col.2], lines 49-55) and the upper opening (where element 24 is located) larger than the lower opening (as shown in fig.1 at the opposite end) comprising an inner panel (18, fig.2) and an outer panel (16, fig.2) fastened to each other to define an upper opening at a top of the pocket ([Col.2], lines 49-55); the pocket has a shape which tapers from its top to its bottom (as shown in fig.1).
In view of the teachings of Garland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pocket or chamber (108) of Muchowicz by forming the pocket or chamber of Muchowicz such that the lower opening at a bottom of the pocket, the upper opening larger than the lower opening and an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and the pocket has a shape which tapers from its top to its bottom in order for holding various tools and/or articles.
With respect to claim 12, the combination of Muchowicz/Garland substantially discloses the invention as claimed.  Garland further teaches the lower opening extends entirely between the opposed sides (as shown in fig.1).  
With respect to claim 13, the combination of Muchowicz/Garland substantially discloses the invention as claimed.  Garland further teaches the pocket has a shape defined between the opposed sides which extend downward from the top nearly parallel to each other and then taper from the top to the bottom (as shown in fig.1) and ([Col.2], lines 40-55).  
With respect to claim 14, the combination of Muchowicz/Garland substantially discloses the invention as claimed except the shape of the pocket is a truncated hourglass. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the shape of the pocket having a truncated hourglass shape for holding various tools and/or articles, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
With respect to claim 15, the combination of Muchowicz/Garland substantially discloses the invention as claimed except the shape of the pocket is a truncated hourglass. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the shape of the pocket having a truncated hourglass shape for holding various tools and/or articles, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. (10,363,159 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites an orthosis comprising: a waist strap having opposed first and second ends with coupling means for coupling the first and second ends; a lower strap having opposed first and second ends with coupling means for coupling the first and second ends of the lower strap; a pocket extending between the waist strap and the lower strap, the pocket comprising an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and a lower opening at a bottom of the pocket, the upper opening being larger than the lower opening; wherein the top of the pocket is secured to the waist strap, and the lower strap is secured on the bottom of the pocket; and the pocket has a shape which tapers from its top to its bottom.
Claim 1 of U.S. Patent No. (10,363,159 B2) recites an orthosis comprising: a waist strap having opposed first and second ends and a lateral portion therebetween, the first and second ends having coupling means for coupling the first and second ends; a lower strap having opposed first and second ends and a lateral portion therebetween, the first and second ends of the lower strap having coupling means for coupling the first and second ends of the lower strap; a pocket extending between the waist strap and the lower strap, the pocket comprising an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and a lower opening at a bottom of the pocket, the upper opening larger than the lower opening; and an abduction harness, for laterally abducting a leg, comprising two upper straps and a lower strap coupled to each other at a central union, wherein the upper straps are secured to the top of the pocket, and the lower strap is secured to the bottom of the pocket; wherein the top of the pocket is secured to the lateral portion of the waist strap, and the first and second ends of the lower strap are secured on the bottom of the pocket.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of U.S. Patent No. (10,363,159 B2) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of U.S. Patent No. (10,363,159 B2) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the current application is anticipated by claim 1 of U.S. Patent No. (10,363,159 B2), it is not patentably distinct from claim 1 of U.S. Patent No. (10,363,159 B2).

Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Allowable Subject Matter
Claims 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Muchowicz/Garland fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 16 and its dependent claims 17-20 which recite features not taught or suggested by the prior art drawn to Muchowicz/Garland.
Muchowicz/Garland fails to disclose or fairly suggest a waist strap having opposed first and second ends having coupling means for coupling the first and second ends; a lower strap having opposed first and second ends having coupling means for coupling the first and second ends of the lower strap; a pocket extending between the waist strap and the lower strap, the pocket comprising an inner panel and an outer panel fastened to each other to define an upper opening at a top of the pocket and a lower opening at a bottom of the pocket, the upper opening larger than the lower opening; wherein the top of the pocket is secured to the waist strap, and the lower strap is secured on the bottom of the pocket; a cooling pack comprising a reservoir and inlet and outlet tubes extending from a bottom of the reservoir, wherein the cooling pack is applied to the pocket such that the inlet and outlet tubes pass through the lower opening of the pocket; and  31the inlet and outlet tubes are arranged to the outside of the lower strap proximate the bottom of the pocket, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Claims 17-20 are allowed insofar as they depend from the allowed base claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786